NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       AUG 14 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

CARLOS ALBERTO GARAY-GUZMAN,                    No.    15-70362

                Petitioner,                     Agency No. A087-534-879

 v.
                                                MEMORANDUM*
JEFFERSON B. SESSIONS III, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted August 9, 2017**

Before:      SCHROEDER, TASHIMA, and M. SMITH, Circuit Judges.

      Carlos Alberto Garay-Guzman, a native and citizen of El Salvador, petitions

pro se for review of the Board of Immigration Appeals’ (“BIA”) order dismissing

his appeal from an immigration judge’s decision denying his application for

withholding of removal. We have jurisdiction under 8 U.S.C. § 1252. We review


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
for substantial evidence the agency’s factual findings, Zehatye v. Gonzales, 453
F.3d 1182, 1184-85 (9th Cir. 2006), and we deny the petition for review.

         We do not consider new factual claims referenced in Garay-Guzman’s

opening brief. See Fisher v. INS, 79 F.3d 955, 963 (9th Cir. 1996) (en banc) (this

court’s review is limited to the administrative record).

         Substantial evidence supports the agency’s determination that, even if

credible, the past harm Garay-Guzman suffered did not rise to the level of

persecution. See Lim v. INS, 224 F.3d 929, 936-37 (unfulfilled threats generally do

not constitute past persecution). Substantial evidence also supports the agency’s

determination that Garay-Guzman failed to establish a clear probability of future

persecution. See Tamang v. Holder, 598 F.3d 1083, 1095 (9th Cir. 2010) (evidence

did not compel a finding of a clear probability of future persecution to qualify for

withholding of removal). Thus, Garay-Guzman’s withholding of removal claim

fails.

         PETITION FOR REVIEW DENIED.




                                           2                                      15-70362